Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.17       Page 1 of 12




                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN


MILLENTINE COATES,                               CASE NO. 3:18-cv-35

                      Plaintiff,                 ACTION FOR DAMAGES

vs.

FORD MOTOR COMPANY and                           JURY TRIAL DEMANDED
XYZ CORPORATION,
              Defendant.



                              FIRST AMENDED COMPLAINT

  Plaintiff, by and through undersigned counsel, alleges a complaint as follows:

  1. This case was originally filed in the Superior Court of the Virgin Islands asserting

      jurisdiction pursuant to 4 V.I.C. section 76 and the Virgin Islands long arm statute

      contained in 5 V.I.C. section 4903.

  2. The Defendant, Ford Motor Company removed this case to the District Court of the Virgin

      Islands pursuant to 28 U.S.C. section 1446 alleging that this court has diversity jurisdiction

      pursuant to 28 U.S.C. section 1332 because this suit is as between citizens of different

      states and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest

      and costs.

  3. The Plaintiff, Millentine Coates, is a resident and citizen of St. Thomas, U.S. Virgin Islands

      who in 2009 purchased a 2002 Ford Explorer VIN# 1FMZU73E72UC54050 and now

      demands trial by jury of the within action.

  4. Ford Motor Company (“Ford”) is a Delaware corporation with its principal place of

      business in Dearborn, Michigan.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                 PageID.18      Page 2 of 12




  5. Defendant, XYZ Corporation (hereinafter “XYZ”), is a fictitious name for a real

     corporation, the identity of which is presently unknown, that manufactured and sold airbags

     to Ford for further installation in its 2002 Ford Explorer automobiles.

  6. Ford is an American multinational automaker founded in 1903 by Henry Ford. Ford is a

     global designer, manufacturer, and producer of vehicles and one of the largest corporations

     in the world, and sells automobiles and commercial vehicles under the Ford brand.

  7. Ford is the second largest US based automaker and the fifth largest in the world based on

     2010 vehicle sales. Ford is the eighth-ranked overall American-based company in the 2010

     Fortune 500 list, based on global revenues in 2009 of $118.3 billion. In 2008 alone, Ford

     produced 5.532 million automobiles and employed workers at approximately 90 plants and

     facilities worldwide.

  8. Plaintiff has not been able to ascertain whether Ford is registered to do business in the

     United States Virgin Islands or maintains a resident agent for service of process in the

     United States Virgin Islands, but on information and belief Ford conducts regular and

     systematic business in the Virgin Islands that results in the sale of its automobiles to the

     Virgin Islands consuming public and fleets of automobiles to rental car companies.

  9. There has never been a time in the past 60 years were Ford did not sell, distribute or market

     its new and used vehicles in the United States Virgin Islands. From a time before the 1950’s

     through the present time, Ford has consistently, purposefully and systematically marketed

     and sold its vehicles either directly or through authorized representatives within the U.S.

     Virgin Islands and induced consumers within the Virgin Islands to purchase its vehicles.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.19     Page 3 of 12




  10. Ford has a national dealership network which includes dealerships in the US Virgin Islands

     that will market and sell new and used Ford products, service Ford products, honor Ford

     Motor Company warrantees, and carry out necessary vehicle recall work that Ford requires.

  11. That Ford derives a portion of its gross income from the sales, services, parts and repair

     work that is derived from the activities of its dealerships in the US Virgin Islands.

  12. Ford keeps records of how many vehicles are shipped to each state, and how much revenue

     is generated from each state including the US Virgin Islands.

  13. Ford has been a party in numerous cases and has come into the courts of the Virgin Islands

     to answer claims about the failure of products in the US Virgin Islands.

  14. That as a result of the business of supplying fleets of cars to rental car companies located

     in the Virgin Islands, and its contracts with Ford dealerships in the Virgin Islands, Ford is

     obligated by contract and warrantee to defend, indemnify, and hold harmless these

     dealerships and fleet purchasers from harm as a result of defects in Ford vehicles.

  15. Ford has honored its duty to indemnify, defend and hold harmless Ford dealerships and

     rental car companies by providing and paying for, inter alia, the cost of defense of actions

     brought against them.

  16. That in Banks vs. International Rental and Leasing, a case that was formerly docketed in

     this court Ford brought into the Virgin Islands its specially retained lawyers to represent

     the defendant and had them appear pro hac vice. Ford paid all costs and fees for its defense

     team and defended and held harmless the defendant rental car company, International

     Rental and Leasing.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                 PageID.20      Page 4 of 12




  17. Ford has either been a disclosed or an undisclosed party seeking relief or review in

     numerous cases where it has purposely availed itself of the jurisdiction of the courts of the

     Virgin Islands by serving as the petitioner, appellant, or removing party in such cases.

  18. Ford spends millions of dollars per year in marketing its products in North America

     including the United States Virgin Islands. This advertising takes the form of television,

     magazine, internet, and brochure advertising all designed to promote the marketability of

     Ford’s products, within and without the Virgin Islands.

  19. Ford designs, manufactures, tests, assembles, sells, distributes, and places Ford model

     vehicles and their component parts into the stream of commerce, such as the subject

     vehicle, involved in the incident made the basis of this suit. Over the many years that Ford

     has sold vehicles in the US Virgin Islands, many Ford Explorers have been provided by

     Ford directly to Ford dealerships in the US Virgin Islands and to Ford customers. The Ford

     Explorer model vehicle has been marketed directly to Virgin Islands consumers.

  20. . Ford requires its U.S. Virgin Islands dealerships to advertise within the U.S. Virgin

     Islands and Ford shares in the cost of these Virgin Islands advertisements for Ford products.

  21. Ford jointly participates in the interactive websites of the Ford dealerships located within

     the U.S. Virgin Islands.

  22. Ford certifies mechanics who work at the Ford dealerships in the U.S. Virgin Islands.

  23. Ford provides certification training for mechanics who work at the Ford dealerships at

     locations in the Virgin Islands.

  24. Ford oversees aspects of its product warranty process within the U. S. Virgin Islands.

  25. Ford sends technical service bulletins regarding work procedures related to the subject

     vehicle into the U.S. Virgin Islands.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                   PageID.21      Page 5 of 12




  26. Ford sends recall notices related to safety defects in the subject vehicle into the U.S. Virgin

     Islands.

  27. Ford directs Virgin Islands customers to approved Ford service centers to have recall work

     performed on the subject model vehicle initially sold into various states but located in the

     Virgin Islands.

  28. Advertisements and marketing materials were and are targeted to Virgin Islands residents

     to entice them to purchase Ford vehicles and Ford services, including the subject model

     vehicle and have been successful in accomplishing the objective of obtaining sales of the

     Ford Explorer.

  29. For decades, Ford has made and distributed dozens upon dozens of advertisements or

     commercials or other marketing materials touting the safety of Ford vehicles and how much

     Ford cares\cared about safety. Ford did this in all 50 states including the US Virgin Islands.

     Ford did this advertising to entice customers and ultimate consumers to (1) purchase Ford

     vehicles-whether used or new; (2) to drive Ford vehicles-whether used or new; and (3) to

     ride in Ford vehicles-whether used or new. Ford conducted these advertising campaigns

     and knew that consumers would rely upon its statements when deciding whether to

     purchase a Ford vehicle, whether to drive a Ford vehicle, and whether to ride in a Ford

     vehicle.

  30. The Plaintiff, Millentine Coates, over the years has seen and heard Ford’s advertisements

     and commercials and has been enticed by these and other marketing materials touting the

     safety of Ford vehicles and how much Ford cared/cares about safety. Absent being exposed

     to such advertising plaintiff would not have purchased the Ford Explorer that is the subject

     of this lawsuit.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.22     Page 6 of 12




  31. Approximately two weeks after plaintiff purchased the Ford Explorer that is the subject of

     this case, plaintiff received from Ford a recall notice that required plaintiff to take the

     vehicle to the Ford dealership which displays the Ford logo, on St. Thomas. Plaintiff took

     the letter from Ford to the dealership and the Ford dealership accomplished whatever

     repairs had to be made.

  32. Ford is personally subject to specific jurisdiction in this Court because Ford is subject to

     the Virgin Islands long-arm statute by doing business in the U.S. Virgin Islands and by

     committing torts where one or more elements of the tort or one or more of the tortious acts

     occurred in the Virgin Islands.

  33. Also, the claims against Ford in this case are linked to Ford’s conduct.

  34. Ford placed the subject vehicle into the stream of commerce where it ultimately ended up

     in the U. S. Virgin Islands.


  35. The key elements of the facts of this suit occurred in the U.S. Virgin Islands.


  36. Ford has purposefully availed itself in the Virgin Islands, because Ford’s contacts with the

     U.S. Virgin Islands entities relate to the sale of vehicles and all of the conduct associated

     with such vehicle sales and this civil action is related to and connected with the sale of a

     Ford vehicle, and because due process and fair play and substantial justice are honored by

     this civil action going forward in this Virgin Islands Court.

  37. There is little or no burden on Ford litigating this case in this Virgin Islands Court. In

     contrast, it would be a tremendous burden and great inefficiency and unnecessary delay

     imposed on the Plaintiff to litigate this case in another forum because the Virgin Islands
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.23       Page 7 of 12




     has an interest in overseeing this litigation which involves injuries to Virgin Islands

     residents and defective products used in the Virgin Islands.


  38. The efficient resolution of this civil action can only go forward in the U. S. Virgin Islands,

     and public policy favors resolution of this dispute in this Virgin Islands Court.


  39. Ford cannot deny personal jurisdiction because Ford placed the subject vehicle into the

     stream of commerce under circumstances such that Ford should reasonably anticipate being

     haled into court in the U.S. Virgin Islands.


  40. In short, Ford is in the business of the manufacture of vehicles, including the vehicle which

     caused the injuries complained of herein. It also derives substantial profit from the U. S.

     Virgin Islands. Ford, in no way, shape, or form, ever restricted the vehicle which caused

     the serious injuries from being distributed, sold, or used in the U. S. Virgin Islands or from

     Virgin Islands residents. Ford has purposefully availed itself of the privilege and benefits

     of conducting activities within the Virgin Islands.

  41. Accordingly, Ford is therefore subject to be sued in Virgin Islands courts, and exercise of

     personal jurisdiction pursuant to Virgin Islands long arm statute is, among other things,

     consistent with due process because Defendant has purposefully availed itself of the

     privilege of doing business in the forum.

  42. That Ford manufactures and distributes to members of the public, including the Plaintiff,

     the Explorer in such a manner that the product is expected and does reach the consumer

     substantially without change in the condition in which it was manufactured when sold.

  43. That Defendants Ford and XYZ have at all times material hereto, despite superior

     knowledge, actual or implied, failed to warn the consuming public of the lack of crash
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.24      Page 8 of 12




     worthiness of the Explorer, and of the danger posed by this lack of crash worthiness, and

     the fact that the air bag contained in the vehicle would spontaneously deploy.

  44. That on September 22, 2016, Millentine Coates was properly operating her 2002 Ford

     Explorer (hereinafter the “Explorer”) within the posted speed limit and traveling east on

     Weymouth Rhymer Highway in St. Thomas, Virgin Islands.

  45. That as Plaintiff approached the top of Raphune Hill, the Explorer’s front driver airbag

     exploded with extreme force resulting in the Explorer filling up with smoke, Plaintiff losing

     control of the Explorer and causing a crash (hereinafter the “Incident”).

  46. Upon information and belief, at the time of the Incident, the Explorer and its components

     at issue in this action were in the same condition as they were at the time that they left the

     Defendant Manufacturers’ control.

  47. Ms. Coates required hospitalization for treatment of multiple injuries suffered to her knees,

     ankles, her legs, and lower torso, and continues to undergo medical care and therapy for

     her injuries.

  48. The injuries suffered by Ms. Coates were the direct and proximate result of the defective

     condition of the Explorer manufactured by the Defendant, and the defects and unsafe

     conditions created by its defective airbag.

  49. Accordingly, as a result of the defective and unreasonably dangerous condition of the

     Explorer at the time of the Incident, on September 22, 2016, Millentine Coates has suffered

     severe and permanent injuries to her person, pain of the mind and body, loss of income and

     earning capacity, and has incurred and will continue to incur medical expenses all to her

     loss and damage.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                 PageID.25         Page 9 of 12




  50. That Defendants’ failure to warn of the instability of the Explorer, its lack of crash

     worthiness, and other risks of which the Defendants were aware or which Defendants

     should have been aware, rendered the Explorer defective.

  51. As detailed herein, the vehicle contains and/or Defendant has committed either design,

     manufacturing, marketing, assembling, and/or testing defects.

  52. Defendant knew or should have known of safer alternative designs which would have

     prevented the serious injuries to the Plaintiff.

  53. In addition to the foregoing, Defendant, either alone or in conjunction with

     some other individual(s) and/or entity(ies), designed, manufactured, marketed, assembled,

     and/or tested said vehicle in question and determined it to be unreasonably dangerous and

     defective, in that the vehicle was unreasonably dangerous as designed, manufactured,

     assembled, marketed, and/or tested because Defendant knew and/or should have known of

     the following, non-exhaustive list of defects:

         a. The vehicle fails to provide proper safety in narrow, frontal impacts;

         b. The vehicle fails to protect the lower legs in narrow, frontal impacts;

         c. The vehicle fails to reinforce the toe-board, foot-well and floorpan area properly;

         d. The vehicle fails to use knee airbags that have been used on production vehicles

            since 1998;

         e. The vehicle fails to use 100 mm knee bolsters that have been in production vehicles

            since the 1980’s;

         f. The vehicle fails to use boron steel that has been in vehicle since the 1990’s;

         g. The vehicle violates principles of crashworthiness;

         h. The vehicle violates the consumer expectation test because consumers expect
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                    PageID.26      Page 10 of 12




                their lower legs to be protected in frontal impacts;

          i. The vehicle violates the consumer expectation test because consumers expect the

            manufacturer to conduct proper and thorough testing and engineering analysis

            to ensure the lower legs are protected; and

          j. The vehicle defects were the direct, producing and proximate cause of the injuries

            and damages in question.

   54. That as a direct and proximate result of Defendants’ action or non-action, Defendants’ are

      strictly liable to the Plaintiff for all damages suffered, past, present, and future.

                                               COUNT II

   55. All allegations of Count I are incorporated herein by reference as if set forth at length.

   56. That the Defendants expressly and impliedly warranted, in manufacturing and/or selling

      the Ford Explorer that it was in a safe and reasonable condition, free of defects, and that

      purchasers, like Plaintiff, were free to rely upon the safety of its automobiles.

   57.That the action or non-action of Defendants constitutes a breach of warranty for which the

      Defendants are strictly liable.

                                        COUNT III

   58. All allegations of Counts I and II are incorporated herein by reference as if set forth at

      length.

   59. That Defendants knew or should have known that the failure to give adequate warnings or

      to correct patent or known defects rendered the Explorer unreasonably dangerous to

      consumers.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                    PageID.27      Page 11 of 12




   60. That despite superior knowledge, direct or indirect, the Defendants negligently or

      intentionally failed to act in accord with the standards required of a reasonable

      manufacturer under like circumstances, all to the damage of the Plaintiff.

   61. That Defendant was negligent in the following respects:

                a. The Defendant failed to test the load cells on the lower legs;

                b. The Defendant failed to evaluate using a knee airbag;

                c. The Defendant failed to evaluate using a 100 mm bolster;

                d. The Defendant failed to evaluate using boron or UHSS in the toe-board,

                  foot-well or floor-pan area;

                e. The Defendant failed to conduct thorough engineering analysis of the toe-board,

                 foot-well, floor-pan and knee bolster area; and

                f. The negligence was the direct, producing and proximate cause of the injuries and

                  damages in question.

   62. That as a direct and proximate result of the negligent or intentional acts or failure to act by

      the Defendants, Plaintiff has suffered severe and permanent injuries to her person, pain of

      the mind and body, loss of income and earning capacity, and has incurred and will continue

      to incur medical expenses all to her loss and damage.



                                            COUNT IV

   63. All allegations of Counts I, II, and III are incorporated herein by reference as if set forth at

      length.

   64. That Defendants contracted expressly or implied with Plaintiff to manufacture and sell a

      Ford Explorer that was safe and defect free.
Case 2:20-cv-11509-MAG-APP ECF No. 2 filed 06/10/20                  PageID.28      Page 12 of 12




   65. The Defendants, in manufacturing and selling the Explorer in a defective condition, such

       that when driven as intended the airbag would spontaneously deploy when there was no

       collision, breached its warranty and contract.

   66. That as a direct and proximate result of the breach by defendants, the Plaintiff suffered

       injury and damage heretofore described.



   WHEREFORE, Plaintiff prays this Honorable Court grant judgment:

          a. Awarding Plaintiff compensatory damages in such amount as proven at trial;

          b. Awarding costs and attorney’s fees of this action;

   Together with such other and further relief as to the Court may seem just, equitable, and proper.

Dated: 09/20/2018                            /s/ Robert L. King, Esq.
                                             The King Law Firm, P.C.
                                             1212 Bjerge Gade Ste. 102
                                             St. Thomas, Virgin Islands 00802
                                             340-776-1014
                                             rlking@attyking.com
                                             V.I. Bar no. 188
                                             Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of September, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send a notification of
such filing (NEW) to the following:

                                       Daryl Barnes, Esq.
                                      Barnes & Neil, LLP
                                   1123 King Street, 2nd Floor
                                     Christiansted, VI 00801
                                    dbarnes@barnesneil.com
                                   lgonzales@barnesneil.com



                                                             /s/ Robert L. King, Esq.
